El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Lorenzo Alvarez apela de una sentencia que lo condenó por virtud de acusación que le imputó el delito de infringir la ley sobre adulteración de leche de 10 de marzo de 1910 porque el 21 de febrero de 1925 vendía y ofrecía en venta como pura leche de vaca adulterada con agua la cual no es-taba destinada a fines industriales, siendo reincidente por haber sido condenado por el mismo delito según sentencia firme de 20 de febrero de 1923.
*323Alega el apelante como único motivo de su recurso que la corte inferior cometió error, al apreciar las pruebas y condenarlo con las declaraciones contradictorias de dos ins-pectores de Sanidad, únicos testigos que presentó el fiscal.
Los dos inspectores de Sanidad presentados como testi-gos por el fiscal estuvieron acordes en que estando inspec-cionando la leche que Emilio Cruz tenía en su depósito para la venta, llegó después el acusado con leche que vendía al mismo depósito y habiéndola examinado resultó adulterada con agua, cuyo último extremo no se discute pues la prueba de la defensa tendió a demostrar que los inspectores de Sa-nidad llegaron al depósito de Emilio Cruz después que el acusado había entregado la leche al depósito menos un ga-rrafón que no fué admitido y que no vendió y del cual fué tomada la muestra. Este conflicto de la evidencia fué re-suelto por la corte inferior en contra del acusado estimando que la leche no había sido entregada al depósito, siendo por tanto de aplicación el caso de El Pueblo v. Iturregui, 33 D.P.R. 247.
Es cierto que entre los testigos del fiscal hubo contradic-ción entre si el acusado llegó con un garrafón de leche o con más de uno pero esa discrepancia no es de importancia en este caso ni puede servir para que se dé más crédito a lo declarado por un testigo del apelante, quien manifestó que el acusado llegó al depósito con tres garrafones de leche.
■ Por lo expuesto la prueba es suficiente para sostener la sentencia apelada, la que debe ser confirmada.